UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-1145


MARILYNN M. MCRAE,

                     Plaintiff - Appellant,

              v.

DONNIE HARRISON, Sheriff,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Malcolm J. Howard, Senior District Judge. (5:17-cv-00023-H-KS)


Submitted: December 21, 2020                                      Decided: January 21, 2021


Before GREGORY, Chief Judge, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marilynn M. McRae, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Marilynn M. McRae appeals the district court’s order granting summary judgment

in favor of Donnie Harrison on McRae’s claims under the Americans with Disabilities Act,

42 U.S.C. §§ 12101 to 12213, and the Family and Medical Leave Act of 1993, 29 U.S.C.

§§ 2601 to 2654. We have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court. McRae v. Harrison, No. 5:17-cv-

00023-H-KS (E.D.N.C. Jan. 28, 2020). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                           2